Claims Allowed
1.	Claims 1-9 and 11-21 are allowed.
Reasons for Allowance
2.	The following is examiner’s statement of reasons for allowance: the claimed invention is directed to:

    PNG
    media_image1.png
    639
    535
    media_image1.png
    Greyscale

          Independent claim 1 identifies the distinct features: “the electrically insulating structure(FIG. 4: 42’) having a heterogeneous surface structure including separate frictional(FIG. 4: 48B) and dielectric surfaces(FIG. 4: 48A)”, with all other limitations as claimed.
Majidi et al., U.S. Patent Pub. No. 2004/0084261 A1 to Burgoon et al., U.S. Patent Pub. No. 2017/0165567 A1 to Walters and U.S. Patent Pub. No. 2014/0277739 A1 to Kornbluh et al., either singularly or in combination, fails to anticipate or render obvious the above underlined features associated with other features of this claim.
Independent claim 11 identifies the distinct features: “the electrically insulating structure(FIG. 4: 42’) having a heterogeneous surface structure including separate frictional(FIG. 4: 48B) and dielectric surfaces(FIG. 4: 48A)”, with all other limitations as claimed.
          The closest prior art, U.S. Patent Pub. No. 2017/0222576 A1 to Majidi et al. International Patent Pub. No. WO 2005/089176 A2 to Stanford et al. and of U.S. Patent Pub. No. 2017/0165567 A1 to Walters, either singularly or in combination, fails to anticipate or render obvious the above underlined features associated with other features of this claim.
Independent claim 20 identifies the distinct features: “the electrically insulating structure(FIG. 4: 42’) having a heterogeneous surface structure including separate frictional(FIG. 4: 48B) and dielectric surfaces(FIG. 4: 48A)”, with all other limitations as claimed.
          The closest prior art, U.S. Patent Pub. No. 2017/0222576 A1 to Majidi et al. International Patent Pub. No. WO 2005/089176 A2 to Stanford et al. and of U.S. Patent Pub. No. 2017/0165567 A1 to Walters, either singularly or in combination, fails to anticipate or render obvious the above underlined features associated with other features of this claim.
Conclusion
3.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid prosecution delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIRK W HERMANN whose telephone number is (571)270-3891.  The examiner can normally be reached on Monday-Friday, 10 am-7pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KIRK W HERMANN/Examiner, Art Unit 2692